Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered on or about December 21, 2006, upon a jury verdict awarding plaintiff $2 million for past pain and suffering as against defendant City of New York, unanimously reversed, on the law, without costs, and the complaint dismissed. The Clerk is directed to enter judgment dismissing the complaint as against the City.
Defendant’s alleged failure to carry out its obligations under title 6 of the Social Services Law is not actionable (Mark G. v Sabol, 93 NY2d 710, 722 [1999]). Nor, to the extent defendant’s actions are discretionary, does the failure to act give rise to a claim for common-law negligence (McLean v City of New York, 12 NY3d 194, 203-204 [2009]). To the extent defendant’s actions are ministerial, there can be no liability because plaintiff failed to show that defendant owed a special duty to her apart from any it owed to the public in general (id.). Concur—McGuire, J.P., Acosta, DeGrasse, Richter and Abdus-Salaam, JJ.